UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2427



ASHVINKUMAR RASIKLAL PATEL,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-165-832)


Submitted:   May 11, 2005                   Decided:   May 23, 2005


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Frank, Newark, New Jersey, for Petitioner. Marsha B. Liss,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ashvinkumar Rasiklal Patel petitions for review of an

order of the Board of Immigration Appeals (“Board”) affirming and

adopting the immigration judge’s decision denying his applications

for asylum, withholding of removal and withholding under the

Convention Against Torture (“CAT”).*

              A determination of noneligibility for withholding must be

upheld    if    supported    by   substantial    evidence      on    the   record

considered as a whole.        INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).       We will reverse only “if ‘the evidence presented by the

petitioner was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.’”             Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Huaman-Cornelio v.

Board    of    Immigration   Appeals,     979   F.2d   995,    999    (4th    Cir.

1992)(internal      quotation     marks   omitted)).          To    qualify    for

withholding of removal, Patel must show a clear probability of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion. Rusu, 296 F.3d

at 324 n.13 (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                   We

find substantial evidence supports the Board’s decision.

              Protection under the CAT is generally granted in the form

of withholding of removal.        See 8 C.F.R. § 1208.16(c) (2004).             An



     *
      Patel does not challenge the specific finding he was not
eligible for asylum.

                                     - 2 -
applicant must establish that it is more likely than not that he

would be tortured if removed to the proposed country of removal.

8 C.F.R. § 1208.16(c)(2).     Again, we find the Board’s finding is

supported by substantial evidence.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -